NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                    Argued June 10, 2009
                                    Decided June 11, 2009

                                            Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

No. 08‐3025

UNITED STATES OF AMERICA,                            Appeal from the United States District
                  Plaintiff‐Appellee,                Court for the Northern District
                                                     of Illinois, Eastern Division
       v.
                                                     No. 06 CR 629‐6
ALPHONSO STEWART,
              Defendant‐Appellant.                   Matthew F. Kennelly, 
                                                     Judge.

                                          O R D E R

    Alphonso Stewart pleaded guilty to crack offenses and was sentenced to 120 months in
prison.  On appeal he asserts that the disparity between the statutory minimum sentences for
crack and powder cocaine offenses violates the equal protection component found in the Fifth
Amendment’s due process clause. See, e.g., United States v. Armstrong, 517 U.S. 456, 464 (1996),
citing Bolling v. Sharpe, 347 U.S. 497, 500 (1954). He does so largely to preserve the issue for
further review, because, as he acknowledges, the law in this circuit is squarely against him.

   The  underlying  facts  are  straightforward.  In  March  2008  Stewart  pleaded  guilty  to
conspiring to distribute more than 50 grams of crack and to distributing approximately 124
No. 08‐3025                                                                                    Page 2

grams of crack. See 21 U.S.C. §§ 841(a)(1), 846. At sentencing, the district court adopted the
probation officer’s estimate that Stewart distributed between 150 and 500 grams of crack. The
court  calculated  a  base  offense  level  of  32  and  subtracted  three  levels  for  acceptance  of
responsibility, producing a total offense level of 29. Combined with Stewart’s criminal history
category of III, this yielded a guideline range of 108 to 135 months’ imprisonment. Each count
had a mandatory minimum sentence of 120 months.  See § 841(b)(1)(A)(iii).

    In a sentencing memorandum and at sentencing, Stewart objected on constitutional grounds
to the statutory and guidelines provisions equating 100 grams of powder cocaine to only 1
gram of crack. He asked to be sentenced without regard to the mandatory minimum term
applicable to his crack offenses. The court rejected this request as foreclosed by the law and
sentenced him to two concurrent terms of 120 months in prison.

    On  appeal,  Stewart  reiterates  his  argument  that  the  disparity  between  the  statutory
minimum  terms  of  imprisonment  for  crack  and  powder  cocaine  offenses  (a  disparity  that
reflects this 100:1 ratio) violates the equal protection component of the due process clause of
the Fifth Amendment. He concedes that Congress had reasons for the discrepancy when it
enacted  the  mandatory  minimums  in  1986  and  that,  since  then,  this  court  has  upheld  the
disparity time and time again. See, e.g., United States v. Trice, 484 F.3d 470, 476 (7th Cir. 2007);
United States v. Chandler, 996 F.2d 917, 918 (7th Cir. 1993) (per curiam); United States v. Lawrence,
951  F.2d  751,  754‐56  (7th  Cir.  1991).  Stewart  contends,  however,  that  the  Supreme  Court’s
decision in Kimbrough v. United States, 128 S. Ct. 558 (2007), demands a reevaluation of this
court’s decisions. Kimbrough describes the disparate treatment of crack and powder cocaine in
the guidelines as “generally unwarranted” and based on now‐discredited reasons. Id. at 568.
Stewart  argues  that  Kimbrough  implicitly  holds  that  the  sentencing  disparity  has  a
discriminatory effect and is so irrational as to be unconstitutional. 

    We do not read Kimbrough so broadly. In that decision, the Court held only that a district
court  may,  in  its  discretion,  differ  with  the  advisory  powder‐crack  ratio  selected  by  the
Sentencing Commission. 128 S.Ct. at 575; United States v. House, 551 F.3d 694, 700‐01 (7th Cir.
2008). The Court said nothing indicating that it was prepared to strike down as unconstitutional
Congress’s sentencing regime, under which there are disparate mandatory minimum sentences
for crack and cocaine offenders. Other courts of appeals have come to the same conclusion. See
United States v. Lee, 523 F.3d 104, 106 (2d Cir. 2008) (“It is not apparent to us that the principles
set forth in Kimbrough have any application to mandatory minimum sentences imposed by
statute.”) (emphasis original); see also United States v. Samas, 561 F.3d 108, 110 (2d Cir. 2009)
(same); United States v. Wimbley, 553 F.3d 455, 462‐63 (6th Cir. 2009) (same); United States v.
Watts, 553 F.3d 603, 604 (8th Cir. 2009) (“The Supreme Court in Kimbrough held a different
powder‐to‐base ratio in the Guidelines and § 841(b)(1) was permissible, and that district courtʹs
remain bound by the mandatory minimum sentences.”). 
No. 08‐3025                                                                               Page 3

    Because Stewart’s constitutional argument is meritless, his contention that the district court
should have imposed a sentence below the statutory minimum also fails.  Even if the court had
wanted to impose a sentence below the statutory minimum, Kimbrough notes that district courts
remain “constrained by the mandatory minimums” applicable to crack cocaine offenses. 128
S. Ct. at 574; see United States v. Poole, 550 F.3d 676, 678‐79 (7th Cir. 2008).  Apart from two
exceptions that are inapplicable to Stewart—18 U.S.C. § 3553(e) and (f)— a district court is
prohibited from imposing a sentence below the statutory minimum. See United States v. Forman,
553 F.3d 585, 588 (7th Cir. 2009).

   We AFFIRM the sentence imposed by the district court.